                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     CYPRESS SEMICONDUCTOR                             Case No. 20-CV-00193-LHK
Northern District of California
 United States District Court




                                         CORPORATION,
                                  13                                                       ORDER GRANTING IN PART AND
                                                        Plaintiff,
                                                                                           DENYING IN PART
                                  14                                                       ADMINISTRATIVE MOTION TO
                                                 v.
                                                                                           SEAL
                                  15
                                         FUJITSU SEMICONDUCTOR LIMITED,                    Re: Dkt. No. 7
                                  16     et al.,
                                  17                    Defendants.

                                  18
                                              On January 9, 2020, Plaintiff Cypress Semiconductor Corporation (“Cypress”) filed an ex
                                  19
                                       parte application for a temporary restraining order and preliminary injunction (“TRO
                                  20
                                       Application”). ECF No. 8. On the same day, Cypress filed an administrative motion to seal
                                  21
                                       certain exhibits filed in support of Cypress’s TRO Application. ECF No. 7. Pursuant to Civil
                                  22
                                       Local Rule 79-5(d)(1)(A), Cypress’s sealing motion is supported by a declaration from Michael R.
                                  23
                                       Headley. ECF No. 7-1 (“Headley Decl.”).
                                  24
                                              For the reasons below, the Court GRANTS in part and DENIES in part Cypress’s
                                  25
                                       administrative motion to file under seal.
                                  26
                                       I. LEGAL STANDARD
                                  27

                                  28                                                   1
                                       Case No. 20-CV-00193-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO SEAL
                                   1          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                   2   and documents, including judicial records and documents.’” Kamakana v. City & Cty. of

                                   3   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                   4   U.S. 589, 597 & n.7 (1978)). Accordingly, when considering a sealing request, “a strong

                                   5   presumption in favor of access is the starting point.” Id. (internal quotation marks omitted).

                                   6   Within the Ninth Circuit, documents that are more than “tangentially related . . . to the underlying

                                   7   cause of action” are not sealable unless the Court agrees that “compelling reasons” exist to

                                   8   overcome the presumption of access. See Kamakana, 447 F.3d at 1179.

                                   9          Here, Defendants wish to seal judicial records related to a TRO Application, which is a

                                  10   more than “tangentially related” to the cause of action. See Kamakana, 447 F.3d at 1179.

                                  11   Defendants must therefore overcome the presumption of public access by offering “compelling

                                  12   reasons supported by specific factual findings that outweigh the general history of access and the
Northern District of California
 United States District Court




                                  13   public policies favoring disclosure.” Kamakana, 447 F.3d at 1178–79 (internal quotation marks

                                  14   and citation omitted). Compelling reasons justifying the sealing of court records generally exist

                                  15   “when such ‘court files might have become a vehicle for improper purposes,’ such as the use of

                                  16   records to gratify private spite, promote public scandal, circulate libelous statements, or release

                                  17   trade secrets.” Id. at 1179 (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the

                                  18   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                  19   litigation will not, without more, compel the court to seal its records.” Id.

                                  20          In our district, in addition to meeting the applicable standard under Kamakana, all parties

                                  21   requesting sealing must comply with Civil Local Rule 79–5, including that rule’s requirement that

                                  22   the request must “establish . . . that the document, or portions thereof, are privileged, protectable

                                  23   as a trade secret or otherwise entitled to protection under the law.” Civ. L.R. 79-5(b). The sealing

                                  24   request must also “be narrowly tailored to seek sealing only of sealable material.” Id.

                                  25   II. DISCUSSION
                                  26          Here, although the Court agrees that some of the information Cypress seeks to seal is in

                                  27   fact sealable, the Court finds that Cypress’s request is entirely overbroad. For example, Cypress

                                  28                                                      2
                                       Case No. 20-CV-00193-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO SEAL
                                   1   seeks to seal specific pricing information with regard to its expected cost of recreating equipment

                                   2   at issue in this case. See ECF No. 7-4 (“Croll Decl.”) at 4. “[P]ricing terms, royalty rates, and

                                   3   guaranteed minimum payment terms” may be sealable business information. In re Elec. Arts, Inc.

                                   4   298 F. App’x 568, 569 (9th Cir. 2008). Cypress’s request to seal this exhibit is narrowly tailored,

                                   5   and thus the Court GRANTS Cypress’s request to seal as to this exhibit.

                                   6          On the other hand, Cypress also seeks to seal other contractual terms, which it argues

                                   7   “could be used by customers in negotiations with Cypress.” Headley Decl. at 1–3. Courts in this

                                   8   Circuit have agreed that certain contract terms may be sealable. W. Air Charter, Inc. v. Sojitz

                                   9   Corp., No. CV 18-7361 JGB (KSX), 2019 WL 4509304, at *5 (C.D. Cal. May 2, 2019). Courts

                                  10   reason that information putting the movant “at a disadvantage in future negotiations” with existing

                                  11   and future customers is sealable because it could harm the movant’s competitive standing. See,

                                  12   e.g., Icon-IP Pty Ltd., No. 12-CV-03844-JST, 2015 WL 984121, at *3 (N.D. Cal. Mar. 4, 2015).
Northern District of California
 United States District Court




                                  13          However, that a contract contains certain confidential terms does not itself justify sealing

                                  14   of the entire contract, in light of Civil Local Rule 79-5(b), which requires that the sealing request

                                  15   be “narrowly tailored to seek sealing only of sealable material.” Thus, requests to seal entire

                                  16   contracts are frequently overbroad and fail to comply with Civil Local Rule 79-5(b) where the

                                  17   requested sealing includes boilerplate terms and conditions contained within these documents, as

                                  18   well as the parties’ definition of terms, none of which can reasonably be said to reveal any

                                  19   confidential information. See, e.g., Dominion Assets LLC v. Masimo Corp., 2014 WL 12606653,

                                  20   at *2 (N.D. Cal. May 9, 2014) (“[E]ven though the Court recognizes that portions of these

                                  21   agreements are likely sealable, the Court is not persuaded that each agreement is sealable in its

                                  22   entirety, as each appears to contain boilerplate contract language.”).

                                  23          As a result, the Court finds that much of Cypress’s request is entirely overbroad because it

                                  24   covers information that could not possibly implicate Cypress’s future negotiating position. For

                                  25   example, in Exhibit L to the Croll Declaration, Cypress seeks to seal the parties’ definition of

                                  26   “process” technology. Croll Decl., Ex. L at 5. Cypress’s assertion that this term from an

                                  27   assignment agreement, which merely defines a contract term, “could be of value to parties

                                  28                                                     3
                                       Case No. 20-CV-00193-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO SEAL
                                   1   negotiating with Cypress in the future” is conclusory and is thus DENIED without prejudice. See

                                   2   Headley Decl. at 1.

                                   3          For other exhibits pertaining to Cypress’s contractual relationships, Cypress has failed to

                                   4   provide compelling reasons to seal information such as term definitions within contracts and other

                                   5   generic, boilerplate language. “Simply mentioning a general category of privilege, without any

                                   6   further elaboration or any specific linkage with the documents, does not satisfy the burden.”

                                   7   Kamakana, 447 F.3d at 1184. Similarly, “[a]n unsupported assertion of ‘unfair advantage’ to

                                   8   competitors without explaining ‘how a competitor would use th[e] information to obtain an unfair

                                   9   advantage’ is insufficient.” Hodges v. Apple, Inc., No. 13–cv–01128–WHO, 2013 WL 6070408,

                                  10   at *2 (N.D. Cal. Nov. 18, 2013) (quoting Dunbar v. Google, Inc., No. 12–CV–003305–LHK, 2012

                                  11   WL 6202719, at *4–5 (N.D. Cal. Dec. 12, 2012)). Accordingly, as to the remaining exhibits,

                                  12   Cypress’s administrative motion to seal is DENIED without prejudice.
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 79-5, Cypress should narrowly tailor any sealing request to

                                  14   only seek sealing of information that is sealable under this Circuit’s case law. Relatedly, in any

                                  15   supporting declaration, Cypress should provide specific facts, rather than conclusory assertions, as

                                  16   needed to support a claim of potential competitive harm. See Kamakana, 447 F.3d at 1178–79.

                                  17   Any renewed motion to seal this material must be filed by March 6, 2020.

                                  18          In sum, the Court rules on Cypress’s sealing motion as follows:

                                  19       Document                              Portion(s) to Seal               Disposition
                                                                                 Cost information on page 4,
                                  20       Croll Declaration                                                      GRANTED
                                                                                 line 4
                                  21       Ex. L to the Croll                                                     DENIED without
                                                                                 Page 5
                                           Declaration                                                            prejudice
                                  22       Exhibit 1 to Cypress’s Application
                                           for Ex Parte Temporary                                                 DENIED without
                                  23                                             Entire exhibit
                                           Restraining Order and Preliminary                                      prejudice
                                  24       Injunction
                                           Ex. C to the                                                           DENIED without
                                                                                 Entire exhibit
                                  25       Croll Declaration                                                      prejudice
                                           Ex. H to the                                                           DENIED without
                                  26                                             Entire exhibit
                                           Croll Declaration                                                      prejudice
                                           Ex. I to the                                                           DENIED without
                                  27                                             Entire exhibit
                                           Croll Declaration                                                      prejudice
                                  28                                                      4
                                       Case No. 20-CV-00193-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO SEAL
                                   1      Document                          Portion(s) to Seal        Disposition
                                          Ex. J to the                                                DENIED without
                                   2                                        Entire exhibit
                                          Croll Declaration                                           prejudice
                                   3      Ex. K to the                                                DENIED without
                                                                            Entire exhibit
                                          Croll Declaration                                           prejudice
                                   4      Exhibit A to Proposed Temporary                             DENIED without
                                                                            Entire exhibit
                                          Restraining Order (“TRO”)                                   prejudice
                                   5      Exhibit B to Proposed Temporary                             DENIED without
                                                                            Entire exhibit
                                   6      Restraining Order (“TRO”)                                   prejudice
                                       IT IS SO ORDERED.
                                   7

                                   8
                                       Dated: February 26, 2020
                                   9
                                                                                  ______________________________________
                                  10
                                                                                  LUCY H. KOH
                                  11                                              United States District Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                               5
                                       Case No. 20-CV-00193-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO SEAL
